Citation Nr: 1612927	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.  The Veteran died in September 2006.  The appellant claims to be the surviving spouse of the deceased Veteran.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's October 2013 remand, it noted the following: in July 2007, the appellant informed the RO of her new address on S.P street.  See letter from appellant, July 2007.  However, an August 2011 letter sent to the S.P address, informing the appellant she has been placed on the list of persons awaiting a Travel Board hearing, was returned as not deliverable as addressed and unable to be forwarded.  In November 2009, the appellant mailed correspondence to the RO and indicated that her new mailing address was a Georgia P.O. Box.  

Per the appellant's request, she was scheduled for a Board hearing at the Montgomery RO on October 24, 2012.  In September 2012, notice of the hearing was mailed to the appellant at a P.W. Drive address.  There is no indication in the file that the appellant provided P.W. Drive as her new mailing address.  The appellant did not appear at the scheduled hearing. 

The Board's remand concluded that, as notice of the appellant's Travel Board hearing was sent to a different address than the one used by the appellant in her most recent correspondence, the case should be remanded to verify the appellant's current address, schedule a new Travel Board hearing and provide notice of the new hearing to the appellant at her verified address.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Here, as noted by the appellant's representative in an February 2016 written brief presentation, there is no indication that any attempt was made to verify the appellant's current address, or that the appellant was otherwise scheduled for a hearing before a Veterans Law Judge of the Board at the local RO.  The Board therefore finds that a remand is warranted under Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's current address.
 
2.  Schedule the appellant for a hearing before a Veterans Law Judge of the Board at the local RO, following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

